PRESS RELEASE November 9, 2010 Century Casinos, Inc. Announces Third Quarter 2010 Results Colorado Springs, Colorado – November 9, 2010 – Century Casinos, Inc. (NASDAQ Capital Market® and Vienna Stock Exchange: CNTY) today announced its financial results for the three and nine months ended September 30, 2010. Third Quarter 2010 Highlights · Net operating revenue was $16.0 million, a 16% increase from third quarter 2009. · Net earnings per share was $0.01, an increase from a net loss per share of $0.03 in the third quarter 2009. For the Three Months For the Nine Months Amounts in thousands, except share data Ended September 30, 2010 Ended September 30, 2010 Consolidated Results: % Change % Change Net operating revenue $ $ 16
